DETAILED ACTION

In the reply filed 7/28/2021, claims 1, 3, 6, 8, 15-18, and 35 are amended. Claims 1-6, 8-10, 12-18, and 32-35 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 9, 10, 12-14, 17, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to the air intake assembly being removably connected to the frame and being configured for being removed from the frame”. The recitation is found to contain new matter because the original disclosure does not suggest that the air intake assembly being removably connected to the frame. In contrast, the original disclosure suggests that the air intake assembly is removably connected to a base (152), rather than the frame. See, for example, [0023] and original claim 15.   Based on the original disclosure, the base is understood to be an element connected to the frame, and is not part of the frame. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, 10, 12-14, 17, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include: “the air intake assembly being removably connected to the frame and being configured for being removed from the frame”.  As discussed above, the limitation includes new matter. Because the original disclosure does not discuss this limitation, the metes and bounds of this limitation are not understood. Did Applicant intended to require the air intake assembly being removably connected to a base (rather than the frame)? Would any non-integral connection between the air intake assembly and frame read on the 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 14, 17, and 32-34  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuta (US 5,086,858).

Regarding claim 1, Mizuta teaches: a vehicle comprising: 
a frame (including elements 1, 7); 
at least one ground engaging member (wheels 2, 3) operatively connected to the frame; 
an internal combustion engine (8) connected to the frame; 
a continuously variable transmission (CVT 13) having: 

a primary pulley (14) housed in the CVT housing and operatively connected to the engine; 
a secondary pulley (15) housed in the CVT housing and operatively connected to at least one of the at least one ground engaging member (via intermediate drive connections); and 
a belt (16) housed in the CVT housing and looped around the primary and secondary pulleys to transfer torque between the primary and secondary pulleys; and 
an air intake assembly (having various components which accommodate intake air of the engine and CVT; this assembly is elaborated upon in further discussion, below) having at least one air intake assembly inlet (32, 32a), at least one first air intake assembly aperture (the end of 10a which connects to pipe 28) and at least one second air intake assembly aperture (the end of 10b which connects to duct 23), 
the air intake assembly being connected to the frame (as shown in Fig. 1);
the at least one air intake assembly inlet fluidly communicating with the at least one first air intake assembly aperture and with the at least one second air intake assembly aperture, 
the at least one first air intake assembly aperture fluidly communicating with at least one air intake port of the engine (via pipe 28), 
the at least one second air intake assembly aperture fluidly communicating with an interior of the CVT housing (via pipe 23), 
a portion of air entering the air intake assembly via the at least one air intake assembly inlet flowing out of the air intake assembly via the at least one first air intake assembly aperture and then flowing to the at least one air intake port of the engine, and 

Relevant elements and claims structural relationships are best shown Figs. 1, 2, and 5. 
Mizuta fails to explicitly state that the air intake assembly is removably connected to the frame and configured for being removed from the frame. However, it appears that removability is implied by Mizuta: the air intake assembly can be removed from the frame by removing the attachment seats 30a from frame element 7. See Fig. 5, and column 3, lines 56-60.   Additionally, providing the air intake assembly to be removably connected to the frame and configured for being removed from the frame would be obvious to those having ordinary skill in the art, as such a connection allows for removal of parts; removability is conventional for facilitating maintenance and/or repair. 

Regarding claim 2, Mizuta further teaches: at least one CVT inlet conduit (10b) fluidly communicating the at least one second air intake assembly aperture with the interior of the CVT housing. See Fig. 5.

Regarding claim 5,  Mizuta further teaches: at least one CVT outlet conduit (24) fluidly communicating the interior of the CVT housing with the atmosphere. See Fig. 2.

Regarding claim 14,  Mizuta further teaches: a base (7) disposed above the engine; wherein the air intake assembly is mounted (at least indirectly) to the base. See Figs. 1 and 3. 



Regarding claim 1, Mizuta teaches: a vehicle comprising: 
a frame (including elements 1, 7); 
at least one ground engaging member (wheels 2, 3) operatively connected to the frame; 
an internal combustion engine (8) connected to the frame; 
a continuously variable transmission (CVT 13) having: 
a CVT housing (19, 20); 
a primary pulley (14) housed in the CVT housing and operatively connected to the engine; 
a secondary pulley (15) housed in the CVT housing and operatively connected to at least one of the at least one ground engaging member (via intermediate drive connections); and 
a belt (16) housed in the CVT housing and looped around the primary and secondary pulleys to transfer torque between the primary and secondary pulleys; and 
an air intake assembly (having various components which accommodate intake air of the engine and CVT; this assembly is elaborated upon in further discussion, below) having at least one air intake assembly inlet (32, 32a), at least one first air intake assembly aperture and at least one second air intake assembly aperture (the apertures respectively corresponding to elements 31, as shown in Figs. 7a,b), 
the air intake assembly being connected to the frame (as shown in Fig. 1);

the at least one first air intake assembly aperture fluidly communicating with at least one air intake port of the engine (via pipe 28), 
the at least one second air intake assembly aperture fluidly communicating with an interior of the CVT housing (via pipe 23), 
a portion of air entering the air intake assembly via the at least one air intake assembly inlet flowing out of the air intake assembly via the at least one first air intake assembly aperture and then flowing to the at least one air intake port of the engine, and 
another portion of air entering the air intake assembly via the at least one air intake assembly inlet flowing out of the air intake assembly via the at least one second air intake assembly aperture and then flowing to the interior of the CVT housing.
Relevant elements and claims structural relationships are best shown Figs. 1, 2, and 5.
Mizuta fails to explicitly state that the air intake assembly is removably connected to the frame and configured for being removed from the frame. However, it appears that removability is implied by Mizuta: the air intake assembly can be removed from the frame by removing the attachment seats 30a from frame element 7. See Fig. 5, and column 3, lines 56-60.   Additionally, providing a the air intake assembly to be removably connected to the frame and configured for being removed from the frame would be obvious to those having ordinary skill in the art, as such a connection allows for removal of parts; removability is conventional for facilitating maintenance and/or repair. 

claim 17, Mizuta further teaches: at least one screen filter (see the screen shown inside inlet element 32a) disposed in the air intake assembly, the at least one screen filter being disposed at and connected to the at least one second air intake assembly aperture for filtering air entering the at least one second air intake assembly aperture.  See Figs. 7a,b
 

Regarding claim 32,  Mizuta further teaches: wherein one of: the at least one first air intake assembly aperture, and the at least one second air intake assembly aperture, follows at least a portion of a contour of another one of: the at least one first air intake assembly aperture, and the at least one second air intake assembly aperture. The contours are followed as claimed at least due to the symmetrical positioning/shape of the apertures. See Fig. 7b. 

Regarding claim 34,  Mizuta further teaches: where the at least one first air intake assembly aperture and the at least one second air intake assembly aperture are at least partially surrounded by at least one vertical wall (see the walls of element 32 in Figs. 5 and 6c).

An alternative third interpretation is presented for the purposes of addressing claim 33: 

Regarding claim 1, Mizuta teaches: a vehicle comprising: 
a frame (including elements 1, 7); 
at least one ground engaging member (wheels 2, 3) operatively connected to the frame; 
an internal combustion engine (8) connected to the frame; 
a continuously variable transmission (CVT 13) having: 

a primary pulley (14) housed in the CVT housing and operatively connected to the engine; 
a secondary pulley (15) housed in the CVT housing and operatively connected to at least one of the at least one ground engaging member (via intermediate drive connections); and 
a belt (16) housed in the CVT housing and looped around the primary and secondary pulleys to transfer torque between the primary and secondary pulleys; and 
an air intake assembly (having various components which accommodate intake air of the engine and CVT; this assembly is elaborated upon in further discussion, below) having at least one air intake assembly inlet (32, 32a), at least one first air intake assembly aperture (either of the ends of pipe element 26 shown in Fig. 2) and at least one second air intake assembly aperture (the end of 10b which connects to duct 23),
the air intake assembly being connected to the frame (as shown in Fig. 1);
the at least one air intake assembly inlet fluidly communicating with the at least one first air intake assembly aperture and with the at least one second air intake assembly aperture, 
the at least one first air intake assembly aperture fluidly communicating with at least one air intake port of the engine (via pipe 28), 
the at least one second air intake assembly aperture fluidly communicating with an interior of the CVT housing (via pipe 23), 
a portion of air entering the air intake assembly via the at least one air intake assembly inlet flowing out of the air intake assembly via the at least one first air intake assembly aperture and then flowing to the at least one air intake port of the engine, and 

Relevant elements and claims structural relationships are best shown Figs. 1, 2, and 5. 
Mizuta fails to explicitly state that the air intake assembly is removably connected to the frame and configured for being removed from the frame. However, it appears that removability is implied by Mizuta: the air intake assembly can be removed from the frame by removing the attachment seats 30a from frame element 7. See Fig. 5, and column 3, lines 56-60.   Additionally, providing a the air intake assembly to be removably connected to the frame and configured for being removed from the frame would be obvious to those having ordinary skill in the art, as such a connection allows for removal of parts; removability is conventional for facilitating maintenance and/or repair. 

Regarding claim 33, Mizuta further teaches: wherein one of: the at least one first air intake assembly aperture, and the at least one second air intake assembly aperture, has a greater surface area than another one of: the at least one first air intake assembly aperture, and the at least one second air intake assembly aperture. See Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (see the second interpretation of Mizuta, above) in view of Pichler (US 6,848,528). 

Regarding claim 9, Mizuta fails to disclose a turbocharger as claimed. Pichler teaches:  a turbocharger (22) fluidly connected between an at least one first air intake assembly aperture (for example, the downstream openings of elements 59 as best shown in Fig. 21) and the at least one air intake port of the engine. See Fig. 17 and column 8, lines 46-64. Before the effective filing date of the present application, it would be obvious to those having ordinary skill in the art to provide the supercharging system (including the supercharger and associated components) to the vehicle disclosed by Mizuta; the motivation being: to improve the power output of the engine. 

Regarding claim 10, the combination further teaches: an air filter (25a) fluidly connected between the at least one first air intake assembly aperture and the turbocharger. See Fig. 2 from Mizuta.

Regarding claim 12, the combination further teaches: an intercooler (62) fluidly communicating with the turbocharger for receiving pressurized air from the turbocharger, the intercooler fluidly communicating with the engine for supplying air to the engine. See Fig. 17 from Pichler. 

Regarding claim 13, the combination further teaches: a base (7) disposed above the engine; wherein the intercooler and the air intake assembly is mounted (at least indirectly) to the base. See Figs. 1 and 3 from Mizuta. 
Allowable Subject Matter
Claims 3-4, 6, 8, 15, 16, 18, and 35 are allowed.  
These claims were previously indicated as allowable, and were placed in independent form in Applicant’s reply 7/28/2021. 

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered. 
Applicant’s arguments are made with regard to the claims, as amended.  Specifically, Applicant’s amendments to claim 1 require that the air intake assembly is removably connected to the frame. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection.  A new interpretation has been applied to prior art previously relied upon (Mizuta), rendering a new ground(s) of rejection.  Specifically, Mizuta’s frame is now mapped to elements 1 and 7, as discussed more thoroughly above.  
Additionally, Applicant’s remarks suggest that element 10 is the frame. In the prior Action (4/29/2021), the frame was not mapped to element 10 (rather, the frame was mapped to elements 1 and 9).  Element 10 is does not correspond to the claimed frame in any of the interpretations (past or present) of Mizuta.  Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMMA K FRICK/Primary Examiner, Art Unit 3618